"The opinion of the court was delivered by
Beasley, C. J.
This case was decided in the court of chancery on the ground ■of its purely legal aspect. It was found that the defendants were in the occupation of the lands in question as the licensees ■of the lunatic, and that the licensor having become of unsound mind, and his guardian having notified them that such license was revoked, they were ordered by the decree to remove from ■the premises in question and to account for the profits.
Looking at the affair in this aspect, it is difficult to see how a ■court of equity could take cognizance of the case, for in such a •situation an action of ejectment would appear to be the appropriate remedy. But, as a cross-bill has been incorporated in the answer, presenting for the consideration of the court of chan*154eery certain equities that enter into and modify the strict legal status of the transaction, it has appeared to this court to be the proper course to retain the case so as to give due force to such conscionable characteristics.
The equities referred to are those inseparable from the fact that the lunatic, who is represented by the respondent on this-appeal, had expressed during his’ sanity, in an unquestionable-form, his purpose that the appellants should remain in the possession of the premises in dispute during his own life. This-property, by his will, he had devised to his daughter, and, in-turning it over to her husband, he said, according to the testimony of the latter, “if I ever needed it, I need it now; he intended it for his daughter, and he wanted her to be benefited? while he was alive.” For several years before the father-in-law’s lunacy, the appellants continued in the occupation of the-premises, spending considerable money in putting them in a productive condition. The son-in-law and the daughter who-were thus provided for had a large family and were in somewhat straitened circumstances, and the father who thus established them was possessed of an estate that fully warranted his-generosity. The question, therefore, arises whether, the father having lost his mind, this benefaction of his towards his own child is to be frustrated and revoked by his guardian. No case-has been observed in which a court of equity has permitted such a cruel dispossession. The cases strongly enforce the opposite-doctrine. The general rule on this subject is that the court will do that, in these matters, which it is reasonable to believe the-lunatic himself would do if he had the capacity to act. The decisions are numerous and all to this effect. The following .are illustrative cases: Ex parte Whitbread, 2 Meriv. 102; 11 Paige-257; 2 Barb. Ch. 326; 1 Myl. & C. 624.
The result is that the appellants should not, under present circumstances, be disturbed in the possession and use of the property in question, and a decree should be entered to that effect.
Consequently, let the decree appealed from be reversed, and a decree entered in accordance with the foregoing view, with costs-to be paid out of the estate.
*155For reversal — The Chief-Justice, Depue, Lippinoott, Magie, Reed, Van Syckel, Bogert, Brown, Krueger — 9¿
• For affirmance — None.